DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application
 	A request for continued examination under 37 CFR 1.114, including the fee setforth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 21, 2021 has been entered. 	
Examiner’s Amendment
 	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Angeline Babel on August 30, 2021.

The following amendments were discussed and agreed to by Applicant:
insert “, wherein the cyclodextrin is 2-hydroxypropyl-b-cyclodextrin (HPBCD)”.
2) In claim 9, line 7, after “vorinostat”, insert “, wherein the cyclodextrin is 2-hydroxypropyl-b-cyclodextrin (HPBCD)”.
3) Delete claims 3, 11, and 17-24.  

Reasons for Allowance
 	The claimed invention of “method of treating chronic pain in a subject in need thereof, the method comprising administering to the subject a composition comprising (1) a histone deacetylase (HDAC) inhibitor, (11) a cyclodextrin or salt thereof, and (iii) polyethylene glycol (PEG) or propylene glycol, wherein the composition is provided in a therapeutically effective amount to treat the chronic pain with no metabolic toxicity, wherein the HDAC inhibitor is vorinostat, wherein the cyclodextrin is 2-hydroxypropyl-b-cyclodextrin (HPBCD)” is novel and non-obvious. The closest prior art is due to Haldar (US 2015/359762) of record. Haldar generally teaches the components of the composition of the instant claims for a large variety of diseases. Haldar does not teach treating chronic pain or the symptoms thereof. Applicant convincingly demonstrates that ip triple combination formulation (TCF) decreases the primary neuropathic pain-related behavior, tactile allodynia, by 50% for a duration of about 30 days. The analgesia was quite specific as TCF did not interfere with tactile sensitivity of the uninjured paw. And pain relief was not accompanied with motor or anxiety-like effects [0074]. 


 	Moreover, semi-quantitative analysis showed TCF treatment significantly reduced the number of macrophages (FIG. 11). In contrast, administration of Vo alone or HPBCD continued to be associated with abundant macrophage accumulation (FIG. 11). Together these findings suggest that TCF-induced increase of Vo in lungs and reduced inflammation there [00101].

Figure 11

    PNG
    media_image1.png
    247
    328
    media_image1.png
    Greyscale


Thus the claimed invention is rendered neither anticipated nor obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Claims 1, 4-9, and 12-16 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627